OTC:BB Symbol:MBYL PRESS RELEASEJanuary 25, Mobile Data Corp. Launches Corporate Website, and Announces Plans for its MDC GPS Flagship Application to Target the Growing Market in Smartphone’s January 25, 2010 San Jose, CA Mobile Data Corp.(OTCBB: MBYL) is pleased to announce that Mobile has launched its new website at www.mobiledatacorp.com and is preparing to debut its software application technology to the marketplace. The technology is a software application that will run in the background and collect and transmit location data to a server.This information will be invaluable in numerous applications such as location monitoring of motor vehicles, children, and members of social networking groups. Mobile Data Corp. ("MDC") is an independent software development company whose mandate is to provide solutions for telecommunications and computer convergence for the year 2010 and beyond.In October 2009, MDC acquired the right to develop a leading edge Global Positioning System ("GPS") tracking technology for the latest generation of GPS enabled Smartphone’s. MDC has commenced research and development of the technology.The technology is to be marketed under the name MDC-Tracker™. MDC has initially targeted Research in Motion Limited's ("RIM") Storm 2 as the first device for its MDC-Tracker™ technology. MDC plans to expand support to more Smartphone’s including future RIM devices, the Apple iPhone and the Google Android. The MDC-Tracker™ technology is being designed to enhance the underlying base services provided by the Smartphone manufacturer.Software application programming interfaces (APIs) have been developed to allow third party developers to rapidly deploy many types of location based services in both Internet and stand alone modes. MDC further announces that Mr. Steven Cozine has replaced Ms. Jimenez Rivero as the President and CEO effective January 25, 2010. About Mobile Data Corp. Mobile Data Corp. ("MDC") is an independent software developer whose mandate is to provide solutions for telecommunications and computer convergence, and to develop an interface for the use in the Smartphone market that provides the transference of any type of location based data and metadata.It is Mobile Data Corp.'s mission to have firmware extensions available and added to every major Smartphone by the end of 2012. On behalf of the Board of Directors, /s/ Belkis Jimenez Rivero Belkis Jimenez Rivero Director & CFO Mobile
